Cite as 2016 Ark. App. 254


                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-15-369



                                                 Opinion Delivered: May   11, 2016
TRACY BROWN

                                APPELLANT APPEAL FROM THE PULASKI
                                          COUNTY CIRCUIT COURT,
V.                                        SEVENTH DIVISION
                                          [NO. 60CR-14-765]

STATE OF ARKANSAS
                                            HONORABLE BARRY A. SIMS,
                                   APPELLEE JUDGE
                                                 AFFIRMED


                             RAYMOND R. ABRAMSON, Judge

        Appellant Tracy Brown appeals from the circuit court’s denial of his motion to

 transfer his case to the juvenile division of circuit court. He argues that the trial court’s

 denial of his motion to transfer was clearly erroneous. We disagree and affirm.

        On March 31, 2014, Brown was charged in the criminal division of circuit court

 with one count each of capital murder and aggravated robbery and two counts of

 committing a terroristic act. At the time the information was filed, Brown was seventeen

 years and nine months old. Brown filed a motion to transfer the case to the juvenile division

 of circuit court. A hearing on Brown’s transfer motion was held on January 22, 2015. Four

 days later, on January 26, 2015, the circuit court entered an order denying the motion to

 transfer.
                                Cite as 2016 Ark. App. 254

       At the hearing on the motion to transfer, testimony was elicited from Detective Brad

Silas of the Little Rock Police Department. Detective Silas was the investigator assigned to

the murder investigation of Thomas Gilbert, who was shot and killed on January 17, 2014

in a drug transaction over a quarter pound of marijuana. Detective Silas testified that police

responded to a 911 report of a shooting victim, Terrance Brison, who had been shot

multiple times and reported that he had been shot during a drug deal while sitting in a black

Chevrolet Tahoe at 7414 Mabelvale Pike. When officers arrived at the address, they found

Gilbert murdered in the driver’s seat. Ricky Hill also took the stand and testified that he

was attempting to sell the marijuana and that he was present when the drug deal and

subsequent shooting occurred. Hill’s cousin, Terrance Brison, testified about the events that

occurred on the night of January 17. Brison, like Gilbert, was shot that night, but survived

his injuries. Brison’s testimony at the hearing was cut short however, when 911 was called

and he had to be taken by ambulance from the courtroom after he complained of high

blood pressure and severe chest pains.

       The defense called Scott Tanner, a juvenile ombudsman at the public defender

commission, who testified about the resources that would be available to the juvenile

division of circuit court, including commitment to the Division of Youth Services, as well

as the nature of extended juvenile jurisdiction (“EJJ”). Tracy Robinson, appellant’s mother,

also testified that her son was a good kid and had no criminal record. He was a senior at

Central High School at the time of the incident. Robinson testified that Brown had never

been expelled from school but that he was not very mature. Charles Browning, a minister

at Christ Light Ministries, testified that he had known Brown from the time he was a young


                                              2
                                 Cite as 2016 Ark. App. 254

boy, that he was a respectful teen, and that Brown would be a person amenable to

rehabilitation. At the end of the hearing, the circuit court orally denied the motion to

transfer and entered its order on January 26, 2015.

       This case reaches us for the second time on appeal. Brown initially argued on appeal

that the trial court’s January 26th order denying his motion to transfer was not in compliance

with Arkansas Code Annotated section 9-27-318(h)(1) (Repl. 2009). We agreed with

Brown and remanded with instructions for the trial court to make written findings on the

factors identified in Arkansas Code Annotation section 9-27-318(g). Brown v. State, 2015
Ark. App. 570. The trial court entered another order denying Brown’s motion to transfer

to juvenile court on October 26, 2015. The supplemental record containing the circuit

court’s October 26th order was lodged two days later, on October 28, 2015. Brown filed a

supplemental brief on December 31, 2015, arguing that the circuit court’s decision should

be reversed because it failed to give appropriate weight to two of the ten statutory factors as

required by Arkansas Code Annotation section 9-27-318(g) and that this court should order

that his case be transferred as one governed by EJJ, codified at Arkansas Code Annotated

sections 9-27-501 to -510. The State responded on January 13, 2016. For the following

reasons, we now affirm.

       Under Arkansas law, a prosecuting attorney has discretion to charge a juvenile sixteen

years of age or older in the criminal division of circuit court if the juvenile has engaged in

conduct that, if committed by an adult, would be a felony. Ark. Code Ann. § 9-27-318(c)(1)

(Repl. 2015). On motion of the court or any party, the court in which the charges have




                                              3
                                  Cite as 2016 Ark. App. 254

been filed shall conduct a transfer hearing to determine whether to transfer the case to the

juvenile division of circuit court. Ark. Code Ann. § 9-27-318(e).

       The moving party bears the burden of proving that the case should be transferred.

Z.T. v. State, 2015 Ark. App. 282. The court shall order the case transferred to another

division of circuit court only upon a finding by clear and convincing evidence that the case

should be transferred. Ark. Code Ann. § 9-27-318(h)(2). Clear and convincing evidence is

the degree of proof that will produce in the trier of fact a firm conviction as to the allegation

sought to be established. R.W.G. v. State, 2014 Ark. App. 545, 444 S.W.3d 376. We will

not reverse a circuit court’s determination of whether to transfer a case unless that decision

is clearly erroneous. Id. A finding is clearly erroneous when, although there is evidence to

support it, the reviewing court on the entire evidence is left with a firm conviction that a

mistake has been committed. Id.

       Arkansas Code Annotated section 9-27-318(g) sets forth all the factors the court shall

consider in a transfer hearing:

       (1) The seriousness of the alleged offense and whether the protection of society
       requires prosecution in the criminal division of circuit court;
       (2) Whether the alleged offense was committed in an aggressive, violent,
       premeditated, or willful manner;
       (3) Whether the offense was against a person or property, with greater weight being
       given to offenses against persons, especially if personal injury resulted;
       (4) The culpability of the juvenile, including the level of planning and participation
       in the alleged offense;
       (5) The previous history of the juvenile, including whether the juvenile had been
       adjudicated a juvenile offender and, if so, whether the offenses were against persons
       or property, and any other previous history of antisocial behavior or patterns of
       physical violence;



                                               4
                                 Cite as 2016 Ark. App. 254


       (6) The sophistication or maturity of the juvenile as determined by consideration of
       the juvenile’s home, environment, emotional attitude, pattern of living, or desire to
       be treated as an adult;
       (7) Whether there are facilities or programs available to the judge of the juvenile
       division of circuit court that are likely to rehabilitate the juvenile before the
       expiration of the juvenile’s twenty-first birthday;
       (8) Whether the juvenile acted alone or was part of a group in the commission of
       the alleged offense;
       (9) Written reports and other materials relating to the juvenile’s mental, physical,
       educational, and social history; and
       (10) Any other factors deemed relevant by the judge.

       The trial court is required to make written findings on all of the above factors. Ark.

Code Ann. § 9-27-318(h)(1). However, there is no requirement that proof be introduced

against the juvenile on each factor, and the circuit court is not obligated to give equal weight

to each of these factors in determining whether a case should be transferred. Neal v. State,

2010 Ark. App. 744, 378 S.W.3d 634.

        Brown argues that the trial court misapplied Arkansas Code Annotated section 9-

27-318(g)(1), “the seriousness of the alleged offense and whether the protection of society

requires prosecution in the criminal division of circuit court.” Our supreme court has held

that a juvenile may be tried as an adult solely because of the serious and violent nature of

the offense. See Otis v. State, 355 Ark. 590, 142 S.W.3d 615 (2004). A murder charge is a

serious charge, arguably the most serious in the entire criminal code. See Lofton v. State,

2009 Ark. 341, at 6, 321 S.W.3d 255, 259.

       Here, the circuit court states in its order that there is evidence from the testimony

that there were three victims who were shot during a robbery, one of them was killed, and

the other two were injured. Furthermore, the court noted in its order that at the hearing,


                                               5
                                  Cite as 2016 Ark. App. 254

defense counsel conceded that this was a violent offense. Brown argues that the circuit court

did not adequately consider Tracy Robinson’s testimony about what a good son Brown had

been—citing that he had never been in trouble before or exhibited any violence at home.

As the State correctly asserts, this does not support reversal.

       Brown also contends that the circuit court misapplied Arkansas Code Annotated

section 9-27-318(g)(7), which requires the circuit court to consider whether there are

facilities or programs available to the judge of the juvenile division of circuit court that are

likely to rehabilitate the juvenile before the expiration of the juvenile’s twenty-first birthday.

Brown argues that the court did not appropriately consider juvenile ombudsman Scott

Tanner’s testimony that he would benefit from the services offered through the Department

of Youth Services. Tanner admitted on cross-examination that many of the programs were

not available for defendants past the age of eighteen. Brown was nineteen years old when

the order denying the motion to transfer was entered. We hold that Brown’s arguments do

not demonstrate that the circuit court clearly erred by denying the motion to transfer. The

circuit court did not ignore evidence that Brown cited in support of his motion or that was

presented at the hearing; it simply weighed the evidence differently than Brown desired.

       Brown’s argument that this court should order that his case be transferred as an EJJ

also fails. Although Scott Tanner testified about the concept of EJJ, Brown raises his request

for the first time on appeal having neither moved for a transfer to EJJ in his motion or at

the transfer hearing in circuit court. We have long held that arguments raised for the first

time on appeal will not be considered. Raymond v. State, 354 Ark. 157, 162–63, 118 S.W.3d
567, 571 (2003). In any event, because the circuit court determined that Brown’s case


                                                6
                                  Cite as 2016 Ark. App. 254

should remain in the criminal division of circuit court, any claim about an EJJ designation

is moot because EJJ applies only when a case is pending in the juvenile division. Therefore,

EJJ is not applicable in this situation. See, e.g., J.S. v. State, 2009 Ark. App. 710, 372 S.W.3d
270.

       The circuit court considered all the evidence on all the factors, as required by the

statute, and it was free to use its discretion in the weight afforded to each factor. D.A.S. v.

State, 2010 Ark. App. 144, at 6. We hold that the circuit court properly considered all the

factors in section 9-27-318(g) and did not clearly err in denying the motion to transfer to

the juvenile division of circuit court. Accordingly, we affirm.

       Affirmed.

       WHITEAKER and HOOFMAN, JJ., agree.

       Willard Proctor, Jr., P.A., by: Willard Proctor, Jr., for appellant.

       Leslie Rutledge, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                                 7